Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,292,662 to Kirenko.
With respect to claim 1, Kirenko discloses in Figs. 1-2 a blood pressure measurement device comprising: 
a pulse wave acquisition unit configured to acquire a pulse wave from each of a plurality of regions (e.g., Col. 8 ll. 7-10) on a body surface of a single site (e.g., as discussed below) of a subject (e.g., Fig. 1); 
a region selection unit configured to select at least two regions from among the plurality of regions in accordance with signal quality (e.g., Col. 5 ll. 33-40, Col. 12 ll. 25-28 and 36-40, Col. 13, ll. 55-58, and Col. 14 ll. 37-41) of the pulse wave of each region acquired by the pulse wave acquisition unit; and 
a blood pressure information acquisition unit configured to calculate blood pressure information with reference to pulse wave propagation information indicating pulse wave propagation (e.g., Col. 10 ll. 9-14) between the at least two regions selected by the region selection unit.  Kirenko fails to disclose that the acquired pulse wave from each of a plurality of regions on a body surface is from a body surface of a signal site of a subject.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a plurality of regions on a body surface from which blood pressure information may be obtained may be selected on a single site of a subject; an official notice of the foregoing fact is hereby taken.  For example, US 2018/0042486 to Yoshizawa et al. (cited in an IDS) discloses in Paras. 259 and 264 that blood pressure information may be obtained from a single site (e.g., face) from which different signals from different regions (e.g., cheek and forehead) may be selected.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure measurement device in Figs. 1-2 of Kirenko to obtain blood pressure information from a body surface of a single site of a subject because such a limited application of blood pressure measurement region was notoriously well-known and the modification allows measuring of blood pressure on a single site of a subject.
With respect to claim 2, the blood pressure information acquisition unit calculates the blood pressure information with reference to the pulse wave propagation information indicating the pulse wave propagation (e.g., Col. 10 ll. 9-14) between the at least two regions (e.g., Col. 8 ll. 7-10) and an amount of characteristics obtained from a pulse wave form obtained from at least one region.  
With respect to claim 3, a measurement subject biometric parameter input unit is configured to receive input of biometric parameters of the subject, wherein the blood  pressure information acquisition unit acquires blood pressure information with reference to a blood pressure estimation formula (e.g., Col. 10 ll. 9-14) corresponding to the biometric parameters of the subject input to the measurement subject biometric parameter input unit and the at least two regions (e.g., Col. 8 ll. 7-10) selected by the region selection unit (e.g., Col. 10 ll. 9-14).  
With respect to claim 4, Kirenko fails to disclose that a reference blood pressure acquisition unit is configured to acquire reference blood pressure of the subject, wherein the blood pressure information acquisition unit acquires the blood pressure information with reference to the reference blood pressure of the subject acquired by the reference blood pressure acquisition unit.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a reference blood pressure of a subject may be obtained and used to determine measured blood pressure information; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure measurement device in Figs. 1-2 of Kirenko to use the notoriously well-known method of obtaining a reference blood pressure of a subject to determine measured blood pressure information because the measurement of acquiring the blood pressure information in Kirenko requires a specific implementation in practice and the notoriously well-known method provides such a specific implementation.
With respect to claim 5, the pulse wave acquisition unit includes an imaging unit configured to capture an image of the subject (e.g., 18), and the pulse wave acquisition unit segments the captured image (e.g., Col. 7 ll. 20-23) of the subject into a plurality of regions, and then calculates a pulse wave (e.g., Fig. 4) in each of the segmented regions with reference to the captured image.  
With respect to claim 6, while Kirenko fails to specifically disclose an illumination light source adjustment unit is configured to adjust light emission intensity of an illumination light source configured to emit illumination light for capturing the image by the imaging unit, use of a light to illuminate a subject was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to, for the blood pressure measurement device in Figs. 1-2 of Kirenko, use the notoriously well-known illumination light source adjustment unit because such a use provides light so that the Figs. 1-2 blood pressure measurement device of Kirenko can capture an image of a subject.
With respect to claim 7, Kirenko fails to explicitly disclose that the pulse wave acquisition unit segments, for each of a plurality of specific areas previously set to the body surface of the subject, the specific area into a plurality of regions.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a pulse wave acquisition unit may segment, for each of a plurality of specific areas previously set to the body surface of the subject, the specific area into a plurality of regions; an official notice of the foregoing fact is hereby taken.  For example, US 2018/0042486 to Yoshizawa et al. discloses in Paras. 259 and 264 that a face of a subject may be further segmented into left and right cheeks and the forehead regions.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure measurement device in Figs. 1-2 of Kirenko to further segment different specific areas such as different regions disclosed in Col. 8 ll. 38-42 into further regions as suggested by the notoriously well-known teaching because such further segmentation allows more specific results for the more specific regions.
With respect to claim 8, the region selection unit extracts at least one region from each of a distal area and a proximal area (e.g., relative to each other, cheek and the forehead of a face may be either distal or proximal) in accordance with signal quality of each region.  
With respect to claim 10, Kirenko fails to specifically disclose that the blood pressure information acquisition unit further includes a storage configured to store past estimated blood pressure, and an output unit configured to output the past estimated blood pressure values accumulated in the storage and present estimated blood pressure values.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a memory may be used to store past and present measurements; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure measurement device in Figs. 1-2 of Kirenko to include the notoriously well-known memory to store past and present measurements because such a modification allows tracking and/or comparison of the past and present measurements.
With respect to claim 11, the above discussion for claim 1 similarly applies.
With respect to claim 12, a measurement subject biometric parameter input unit is configured to receive input of biometric parameters of the subject, wherein the blood pressure information acquisition unit acquires blood pressure information with reference to a blood pressure estimation formula (e.g., Col. 10 ll. 9-14) corresponding to the biometric parameters of the subject input to the measurement subject biometric parameter input unit and the at least two regions selected by the region selection unit (e.g., Col. 5 ll. 33-40, Col. 12 ll. 25-28 and 36-40, Col. 13, ll. 55-58, and Col. 14 ll. 37-41).  
With respect to claim 13, the above discussion for claim 4 similarly applies.
With respect to claims 14-18, the above discussion for claims 3, 5, and 7 similarly applies.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842